
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 52
        [EPA-R05-OAR-2009-0120; FRL-8968-2]
        Approval and Promulgation of Air Quality Implementation Plans; Indiana; Carbon Monoxide Maintenance Plan Updates; Limited Maintenance Plan
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          EPA is proposing to approve a request submitted by the Indiana Department of Environmental Management (IDEM) on January 12, 2009, for a State Implementation Plan (SIP) revision of the carbon monoxide (CO) “Limited Maintenance Plan” update for Lake and Marion Counties, Indiana. These Limited Maintenance Plans demonstrate continued attainment of the CO National Ambient Air Quality Standard for Lake and Marion counties for an additional ten years.
        
        
          DATES:
          Comments must be received on or before November 16, 2009.
        
        
          ADDRESSES:

          Submit your comments, identified by Docket ID No. EPA-R05-OAR-2009-0120, by one of the following methods:
          1. http://www.regulations.gov: Follow the on-line instructions for submitting comments.
          2. E-mail: mooney.john@epa.gov.
          
          3. Fax: (312) 692-2551.
          4. Mail: John M. Mooney, Chief, Criteria Pollutant Section, Air Programs Branch (AR-18J), U.S. Environmental Protection Agency, 77 West Jackson Boulevard, Chicago, Illinois 60604.
          5. Hand Delivery: John M. Mooney, Chief, Criteria Pollutant Section, Air Programs Branch (AR-18J), U.S. Environmental Protection Agency, 77 West Jackson Boulevard, Chicago, Illinois 60604. Such deliveries are only accepted during the Regional Office normal hours of operation, and special arrangements should be made for deliveries of boxed information. The Regional Office official hours of business are Monday through Friday, 8:30 a.m. to 4:30 p.m., excluding Federal holidays.
          
            Please see the direct final rule which is located in the Rules section of this Federal Register for detailed instructions on how to submit comments.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Charles Hatten, Environmental Engineer, Criteria Pollutant Section, Air Programs Branch (AR-18J), U.S. Environmental Protection Agency, Region 5, 77 West Jackson Boulevard, Chicago, Illinois 60604, (312) 886-6031, hatten.charles@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        In the Rules section of this Federal Register, EPA is approving the State's SIP submittal as a direct final rule without prior proposal because EPA views this as a noncontroversial submittal and anticipates no adverse comments. A detailed rationale for the approval is set forth in the direct final rule. If no adverse comments are received in response to this rule, no further activity is contemplated. If EPA receives adverse comments, the direct final rule will be withdrawn and all public comments received will be addressed in a subsequent final rule based on this proposed rule. EPA will not institute a second comment period. Any parties interested in commenting on this action should do so at this time. Please note that if EPA receives adverse comment on an amendment, paragraph, or section of this rule and if that provision may be severed from the remainder of the rule, EPA may adopt as final those provisions of the rule that are not the subject of an adverse comment. For additional information, see the direct final rule which is located in the Rules section of this Federal Register.
        
          Dated: September 29, 2009.
          Walter W. Kovalick Jr.,
          Acting Regional Administrator, Region 5.
        
      
      [FR Doc. E9-24698 Filed 10-14-09; 8:45 am]
      BILLING CODE 6560-50-P
    
  